          AQ 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page 1of1
   ;;;-   -



                                                              UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                          v.                                                                       (For Offenses Committed On or After November 1, 1987)


                                  Roberto Medina-Reyes                                                             Case Number: 3:19-mj-21576

                                                                                                                   Martin G Molina
                                                                                                                   Defendant's Attorney

                                                                   /~    c/ . ·'
                                                                              >I ~
                                                                                   ~-,   r
                                                                                             j
                                                                                                 '      ,---
                                                                                                     fr----
          REGISTRATION NO.                                    /•




          THE DEFENDANT:
           IZI pleaded guilty to count(s) 1 of Complaint                 ~~~____;:,_~~~~~~~~~~~~~~~~~~~~~~~




              D was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                             Nature of Offense                                                                              Count Number(s)
          8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                                    1

              D The defendant has been found not guilty on count(s)                                            ~~~~~~~~~~~~~~~~~~~-




              D Count(s)                                                                                            dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                                 ~· TIME SERVED                                                D                                        days

              IZI Assessment: $10 WAIVED IZl Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                Frida~ril    12, 2019
                                                                                                                Date of Imposition of Sentence

                             /~,,,,.. :.:...-:--->
          Received / ''- ~-- ·
                  -~nus~M-'"'--~~.=---f-IL_E_D                                                         __~,        &lf
                                                                                                                HONORABLE F. A. GOSSETT III
                                                                                                                UNITED STATES MAGISTRATE JUDGE

                                                                                   Apr 12 2019
          Clerk's Office Copy                                              CLERK, U.S. DISTRICT COURT                                                        3:19-mj-21576
                                                                        SOUTHERN DISTRICT OF CALIFORNIA
-----·-~-~------ --~--.                              --   -    - - - - - - - - - - - - - - - ----------------------
